Citation Nr: 1131437	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a cyst on the right upper head prior to November 8, 2010, and in excess of 10 percent from November 8, 2010.

2.  Entitlement to an initial rating in excess of 30 percent for right cubital tunnel syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of heat exhaustion with intolerance and syncope.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1982 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and September 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the February 2005 rating decision, the RO granted service connection for chronic heat exhaustion and assigned an initial 10 percent rating, effective June 28, 2004.  In the September 2005 rating decision, the RO granted service connection for right cubital tunnel syndrome and for a cyst on the head and assigned initial 10 percent and noncompensable ratings, respectively, effective June 28, 2004.

As the appeal involves a request for higher initial ratings following the grant of service connection, the Board has characterized the matters on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected). 

A November 2006 rating decision increased the rating assigned for the Veteran's right cubital tunnel syndrome to 30 percent, effective June 28, 2004.  The Veteran is presumed to seek the maximum available benefit for a disability; thus, the claim for a higher initial rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a February 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matters in June 2010.

In a May 2010 rating decision issued by the Appeals Management Center (AMC) in Washington, DC, an initial 10 percent rating for a cyst on the right upper head was assigned, effective November 8, 2010.

The issues of entitlement to higher initial ratings for right cubital tunnel syndrome and for residuals from heat exhaustion are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The Veteran's right upper head cyst generally has been manifested as a cyst located in the right parietal area that measured approximately 5 x 5 cm (25 sq. cm.) and that was elevated when palpated and adherent to underlying tissue throughout the course of this appeal; the record was negative for visible or palpable tissue loss, either gross distortion or asymmetry of two features or paired set of features or four or five characteristics of disfigurement, including an affected area in excess of 39 sq. cm and adherence to underlying tissue. 


CONCLUSION OF LAW

Since the grant of service connection, the criteria for an initial 30 percent rating for a cyst on the right upper head have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.20, 4.118, Diagnostic Codes (DCs) 7800-7806, 7813 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105 (West 2002).  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the claim decided herein.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the claim decided herein.  The Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records have been obtained.  He has been afforded multiple VA examinations and a sufficient medical opinion has been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations, along with the Veteran's testimony and statements and treatment records, are sufficient for rating purposes.  Although the Veteran has indicated his disagreement with the rating assigned for his head cyst, he has not alleged that it has worsened since his last VA examination.

The Veteran has not completed additional authorization forms to allow VA to obtain any private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Hence, the Board has no alternative but to adjudicate the Veteran's claim on the basis of the current record.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the Travel Board hearing, the issue on appeal was identified.  The undersigned inquired as to where the Veteran was receiving current treatment for his cyst.  The Veteran indicated that he was satisfied with the conduct of his hearing.  The Board therefore concludes that it has fulfilled its duty under Bryant.

In June 2010, the Board remanded the case to obtain the Veteran's outstanding VA treatment records, SSA records and VA vocational rehabilitation folder.  A VA examination was then to be conducted to determine the current severity of his cyst.  Updated VA treatment records, SSA records and the VA vocational rehabilitation folder are associated with the claims file.  A VA examination was conducted in November 2010.  Although this November 2010 VA examiner did not respond to all questions enumerated in the text of the June 2010 remand, including whether there was any visible or palpable tissue loss or gross distortion or asymmetry of the features, the location of the cyst (i.e., the right parietal area) renders those questions inapplicable for rating purposes.  The questions regarding whether the scar was deep, unstable or painful are not applicable for rating purposes as those characteristics are pertinent for a 10 percent rating, and the Veteran has been found to be entitled to a rating in excess of 10 percent.  In a February 2009 letter, the RO provided the Veteran with notice of the requirements of the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), explaining how disability ratings and effective dates are established.  The claim was readjudicated and a supplemental statement of the case (SSOC) was issued in May 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand with regard to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the claim decided herein.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

Benign skin neoplasms are to be rated under the diagnostic code for disfiguring scars to the head, face or neck (DC 7800), scars (DCs 7801-7805) or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813.

Effective from August 30, 2002, under the diagnostic code for dermatitis, a 10 percent rating is assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is for application where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Disfiguring facial, neck or head scars are rated under DC 7800.  A 10 percent rating is warranted where one characteristic of disfigurement is present.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features or with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

For purposes of ratings, the eight characteristics of disfigurement include: a scar five or more inches in length; a scar at least 1/4-inch wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 1.

Scars other than on the head, face or neck that are deep or that cause limited motion and encompass on area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.  Such scars that encompass an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating and such scars that encompass an area or areas exceeding 72 square inches (465 sq. cm.) warrants a 30 percent rating.  Such scars or scars that encompass an area exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating.  38 C.F.R. § 4.118, DC 7801.

Scars other than on the head, face or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7802.  Superficial, unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7803.  Superficial scars that are painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7803.

An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note 1.  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note 2.

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the Veteran's claim was received prior to that date, these revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Head Cyst

At a February 2005 VA general medicine examination, the Veteran reported a cyst on right side of his head.  Current symptoms included occasional headaches.  He denied current treatment of the cyst, infection or surgeries for the cyst.  Physical examination revealed a 3-cm circular, freely movable cyst above his right ear with normal scalp and skin.  A diagnosis of a benign cyst on the scalp that does not require any treatment was made.

A March 2009 VA treatment note reflects the Veteran's reported that the cyst on his head had been present since 1995 and recently was getting bigger.  Physical examination revealed a soft mass in the right side of his head.  An impression of a mass in the head was made.  

A second March 2009 VA treatment note revealed a plum-sized cyst on the Veteran's head.

An April 2009 VA surgical consultation reflected a 5 x 5 cm lipomatous lesion on the right lateral scalp above the Veteran's ear that was moveable.  There was no tenderness or redness.  An impression of a 5 x 5 lipoma on the right scalp was made.

An April 2009 VA computed tomography (CT) scan of the head was normal.

During a February 2010 hearing, the Veteran testified that the cyst was egg shaped and located on the right side of his head.  His treatment providers have not made an attempt to remove the cyst.  He now wore his hair longer in an attempt to cover up this deformity.

A November 8, 2010 VA dermatology examination reflects the Veteran's complaints of swelling in the right parietal area that was sore to palpation.  Current treatment was denied.  Physical examination found a 5 x 5 cm cyst in the right parietal area that was pliable.  This cyst affected greater than 5 percent but less than 20 percent of the exposed skin areas and of total body area.  Following this examination and a review of the Veteran's claims file, a diagnosis of cyst to the right parietal was made.

Throughout the course of this appeal, the Veteran's disability generally has been manifested as a cyst located in the right parietal area of the head that measured approximately 5 x 5 cm (25 sq. cm.) and was elevated when palpated.  These findings represent three characteristics of disfigurement, namely a scar that was at least 1/4-inch wide at the widest part, a scar that was adherent to underlying tissue and a scar with a surface contour that was elevated.  Applying all reasonable doubt, a rating of 30 percent is warranted for the entire appellate period.  38 C.F.R. § 4.118, 7800-7806.

A rating in excess of 30 percent for the Veteran's cyst would require visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features or with four or five characteristics of disfigurement.  The clinical evidence is negative for, and the Veteran has not alleged, palpable tissue loss or gross distortion or asymmetry of two features.  In addition, the area affected by the cyst (i.e., the right parietal) is located near the back of the skull and therefore would not impact facial features.  The size of the cyst is less than 39 sq. cm.  Therefore, the preponderance of the evidence is against an initial rating in excess of 30 percent.  Id.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.

Extraschedular Consideration

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The Veteran's cyst has manifested as described above during the course of the appeal.  There were no reported periods of hospitalization attributed to this service-connected disability during this appellate period.  The Veteran's symptoms are contemplated by the Rating Schedule.  Hence, referral for consideration of an extraschedular rating is not warranted under the holding in Thun.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any nonservice-connected condition and advancing age, which would justify a TDIU due solely to the Veteran's service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has reported working in a retail store throughout the course of this appeal.  Although the Veteran was noted to be working part-time during the November 2010 VA examination, there was no indication that this employment was marginal (i.e., employment paying below the poverty rate for a single person).  He also was reported as working full time prior to July 2005 in a December 2005 SSA Disability Report.  Further consideration of a TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

Subject to the law and regulations governing the payment of monetary benefits, entitlement to an initial 30 percent rating for a cyst on the right upper head is granted.



REMAND

In June 2010, the Board remanded the other claims remaining on appeal for VA examinations to be conducted.  The examiner was to note whether there was paralysis of any nerve, particularly the median nerve and to describe the severity of any such nerve paralysis.  In addition, the examiner was to specifically note findings of such symptoms as: dizziness, staggering, syncope, photophobia, nausea and vomiting.

Although the November 2010 VA examiner diagnosed the Veteran with cubital tunnel and bilateral carpal tunnel, no findings regarding the impacted nerves were made.  The examiner cited to electromyography (EMG) testing completed in October 2005 but failed to state whether these results were still representative of the Veteran's current condition.  In addition, the examiner failed to make any findings regarding the enumerated symptoms in regards to the Veteran's claim for residuals of heat exhaustion.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance.").  As the November 2010 examiner did not answer the questions asked in the prior remand, the examination report did not comply the terms of the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected right cubital tunnel syndrome.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All tests and studies (to include x-rays, EMG, or nerve conduction studies, if deemed necessary) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In discussing the relevant clinical findings, the examiner should specifically note any findings of paralysis of any nerve, particularly the median nerve.  The examiner should indicate whether the Veteran's symptoms approximate complete or incomplete paralysis of any nerve and, if incomplete, whether it is mild, moderate or severe.

The examiner should set forth all examination findings, along with the rationale for any conclusions reached, in a printed report.

If any requested opinion cannot be provided, the examiner should clearly state the reason(s) why, including whether there was additional information that would enable such an opinion to be provided or whether this inability was based on the limits of medical knowledge.

2.  The Veteran should be scheduled for an appropriate VA examination to evaluate the current nature and severity of his service-connected residuals of heat exhaustion with intolerance and syncope.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All tests and studies deemed necessary should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In discussing the relevant clinical findings, the examiner should specifically note: any findings of dizziness, staggering, or syncope, photophobia, nausea, vomiting, and the reported frequency of such symptoms; vertigo; impairment of gait, double vision, and any other functional and occupational limitations.

The examiner should set forth all examination findings, along with the rationale for any conclusions reached, in a printed report.

If any requested opinion cannot be provided, the examiner should clearly state the reason(s) why, including whether there was additional information that would enable such an opinion to be provided or whether this inability was based on the limits of medical knowledge.

3.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the higher rating claims remaining on appeal.  VA should document its consideration of whether: (1) "staged rating," pursuant to Fenderson and Hart, cited to above; (2) referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b); and (3) referral for an extraschedular TDIU under 38 C.F.R. § 4.16(b) is warranted.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


